Citation Nr: 1625090	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine strain. 

3.  Entitlement to a compensable rating for right knee strain.

4.  Entitlement to a compensable rating for left knee strain.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1996 to November 2002 and from May 2003 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran appeared at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that additional evidence-a January 2016 audiometric evaluation-was added to the record after the issuance of a September 2015 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this evidence at the April 2016 hearing.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

The issues of entitlement to a rating in excess of 10 percent for lumbar spine strain and entitlement to compensable ratings for right and left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran is not shown to have a current bilateral hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

With regard to the claim decided herein, a March 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a Disability Benefits Questionnaire (DBQ) examination in January 2013. This examination is adequate because it is based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In April 2016, the Veteran was afforded a Board video-conference hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

II.  Analysis 

The Veteran contends that he currently has bilateral hearing loss as a result of noise exposure during his military service.  Specifically, he reports that he worked as an armor crewman and was exposed to excessive noise levels from being near armored equipment without having been provided adequate hearing protection.  See April 2016 hearing transcript at 3.  The Veteran's DD 214 documents that his military occupational specialty (MOS) was classified as an armor crewman.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson,  581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Furthermore, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

As noted, the Veteran asserts that he was exposed to acoustic trauma during service, and that the acoustic trauma caused his hearing loss and tinnitus.  Specifically, he claims in-service noise exposure as an armor crewman.  

While a January 1998 service treatment record reflects the Veteran's complaint of "pressure in ears," the service treatment records fail to reflect hearing loss for VA purposes at any point during service.  Significantly, the audiological examination reports conducted during his service reveal the following results: 




September 1998
      Pure tone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
10
10
10
Left Ear
10
       10
10
10
5

February 2001 
      Pure tone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
5
10
5
Left Ear
10
       5    
0
10
15

August 2002 
Pure tone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
15
20
25
Left Ear
25
10
NR
10
10

Further, the Veteran responded "no" as to whether he exposed to loud noises in an April 2004 post-deployment health assessment.  

The Veteran submitted a service connection claim for bilateral hearing loss in February 2012.  He was afforded a DBQ audiological examination in January 2013.  At that time, the Veteran reported that he was exposed to hazardous noise levels while in service as a "tank crew member." The Veteran denied ear surgery or ear infections.  Audiometric testing revealed the following results:  

      Pure tone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
15
10
10
Left Ear
10
      10
10
10
10



Speech discrimination
Right Ear
98%
Left Ear
98%

The examiner determined that the audiometric testing revealed normal hearing bilaterally.  The examiner also determined that based on review of hearing testing conducted during service, the Veteran did not have hearing loss/hearing injury during service.   

At the April 2016 Board videoconference hearing, the Veteran reported that he worked as an armor crewman and that he was exposed to excessive noise levels on daily basis from working near armored equipment, such as a tank with a jet turbine engine, without having been provided adequate hearing protection.  

Subsequently, the Veteran submitted additional audiometric testing findings dated January 2016, which are as follows:

      Pure tone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
10
5
20
Left Ear
10
5
5
10
10

Based upon the audiometric findings from January 2013 DBQ examination report and January 2016 audiometric report submitted by the Veteran, the Board finds that the Veteran does not have current disability of bilateral hearing loss for VA purposes.  The Board has considered the Veteran's allegation that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  In the instant case, the Veteran's bilateral pure tone thresholds and speech recognition scores do not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for bilateral hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The increased rating claims for lumbar spine strain, left knee strain, and right knee strain must be remanded to obtain new VA examinations.  At the April 2016 hearing, the Veteran indicated that these service-connected conditions have worsened since the last VA examinations.  As for bilateral knee strain, the Veteran reported that he was in constant pain and that it was "getting worse."  See April 2016 hearing transcript at 15.  Further, his representative has reported that the Veteran's "knees have increased to the point they actually had suggested surgery for him."  See April 2016 hearing transcript at 18.  As for lumbar spine strain, the Veteran reported that the "low back pain . . . shoots down [his] left leg" and that the pain with regard to "[t]he sciatica has increased."  See April 2016 hearing transcript at 15.  In light of these statements, the Veteran should be afforded new VA examinations to assess the current nature and severity of these service-connected conditions.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).    

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify or submit any VA or private treatment records pertinent to his appeal.  Then, associate these records with the claims file. 

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for VA examinations with an appropriate professional to determine the nature, extent and severity of his service-connected lumbar spine strain, right knee strain, and left knee strain. 

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine and both knees, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

The examiner should also state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

3.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


